468 So. 2d 1066 (1985)
Juan MORI and Jean Mori As Personal Representatives of the Estate of Cindy Mori, a Deceased Minor, Appellants,
v.
INDUSTRIAL LEASING CORPORATION, a Foreign Corporation, Appellee.
No. 83-1342.
District Court of Appeal of Florida, Third District.
May 14, 1985.
Horton, Perse & Ginsberg and Edward Perse, Herbert W. Virgin III, Miami, for appellants.
Peters, Pickle, Flynn & Niemoeller and Donna S. Catoe, Miami, for appellee.
Before NESBITT, BASKIN and FERGUSON, JJ.
PER CURIAM.
The Moris appeal an order dismissing their complaint with prejudice. We affirm.
The Moris' minor daughter was killed when struck by a car in the Card Sound Bridge area in 1980. A wrongful death action was filed against Capeletti Brothers, Inc., the construction contractors. The complaint alleged that the contractors were negligent in failing to construct a parking *1067 area and a barricade to separate vehicular traffic from pedestrians. The trial judge granted Capeletti Brothers' motion to dismiss, basing his decision, in part, on the holding in Slavin v. Kay, 108 So. 2d 462 (Fla. 1959) (on rehearing).
In Slavin, the Florida supreme court clearly adopted the rule that a contractor is not liable for injuries to third parties caused by obvious defects or dangerous conditions which occur after the contractor has completed the work and it has been accepted by the owner. Since the defects alleged in the complaint, a lack of parking and barricades, were obvious, see Payne v. Broward County, 461 So. 2d 63 (Fla. 1984), the contractor is relieved of liability under Slavin. Accordingly, we affirm the dismissal of the complaint with prejudice.
Affirmed.